Affirmed and Opinion filed November 6, 2008







Affirmed and Opinion filed November 6, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00866-CV
____________
 
IN THE INTEREST OF K.Y. AND K.Y.,
MINOR CHILDREN
 

 
On Appeal from the 300th
District Court
Brazoria County, Texas
Trial Court Cause No. 39751
 

 
O P I N I O N
Appellant J.Y. appeals from a judgment terminating his
parental rights to his minor children, K.Y. and K.Y.  In five issues, appellant
argues that appellee the Texas Department of Family and Protective Services
(DFPS) failed to allege new facts when it refiled the termination suit against
him and that the trial court lacked jurisdiction, failed to join a necessary
party, and erred in admitting autopsy photographs of appellant=s stepdaughter,
whom he was convicted of murdering.  We affirm.




I.  Factual and Procedural Background
In 1999, B.F. and her daughter by a previous relationship,
A.F., began living with appellant.  During the six years that they lived
together, appellant and B.F. had two children together, K.Y. and K.Y.  B.F.
testified at trial that although appellant never harmed K.Y. and K.Y., he
mistreated A.F.  Apparently believing her to be possessed by the devil,
appellant called A.F. derogatory names and forced her to copy hundreds of pages
from the Bible while standing up.  Appellant would not allow A.F. to eat with
the family and allowed her to eat only one meal per day, usually consisting of
beans and sardines, which he forced her to eat quickly.  Appellant required
A.F. to stay in her room and not interact with the rest of the family.  He was
often physically abusive to A.F., including whipping her buttocks to the point
of bleeding and hitting her repeatedly all over her body, including her head
and abdomen.
A.F. died in December of 2003, at the age of twelve.  B.F.
testified that A.F. had not been feeling well that day.  That evening,
appellant went into A.F.=s room, and B.F. heard mumbling and some
thumps.  Appellant then came out and told B.F. not to panic and that A.F. was
not breathing.  Appellant packed some belongings and left the house, taking all
the phones with him.  Several hours later, B.F. called 911, and A.F. was dead
when emergency personnel arrived.  Appellant was arrested shortly thereafter. 
According to the chief medical examiner, A.F. died as a result of multiple
blunt force trauma, with the contributory cause of death being chronic child
abuse.  A.F. was severely malnourished and emaciated, several of her internal
organs had been damaged, she had multiple layers of scarring on her buttocks,
and she was bruised literally from head to toe.




After being notified that the cause of A.F.=s death was
chronic child abuse, DFPS removed K.Y. and K.Y. from the home.  They were
placed with a foster family, with whom they have lived since and who want to
adopt them.  On December 30, 2003, DFPS filed an original petition seeking
conservatorship of the children and termination of both parents= parental rights.  On
April 19, 2005, B.F. voluntarily relinquished her parental rights to the
children.  On June 21, 2005, the district court dismissed the remaining claims
against appellant without prejudice.  DFPS refiled the suit to terminate
appellant=s parental rights on June 22, 2005.  In October 2005,
appellant was convicted of murdering A.F. and sentenced to life in prison.[1] 
On September 14, 2006, the second termination suit against appellant was
dismissed without prejudice.  On September 15, 2006, DFPS filed suit for a
third time to terminate appellant=s parental
rights.  The case proceeded to trial in February 2007, and a jury determined
that termination of appellant=s parental rights was warranted and in the
children=s best interest. 
This appeal followed.
II.  Jurisdiction
A. 
Home State Jurisdiction
In his second issue, for the first time on appeal,
appellant challenges the trial court=s subject matter
jurisdiction.  He argues that the trial court lacked jurisdiction because the
children moved to Oklahoma and thus Texas was no longer their home state. 
Subject matter jurisdiction is a question of law, to which we apply a de novo
standard of review.  Tex. Dep=t of Parks &
Wildlife v. Miranda, 133 S.W.3d 217, 226 (Tex. 2004); Salaymeh v. Plaza
Centro, LLC, No. 14-06-01101-CV, ___ S.W.3d ___, 2008 WL 4335090, at *2
(Tex. App.CHouston [14th Dist.] Aug. 26, 2008, no pet. h.). 
Subject matter jurisdiction may be raised for the first time on appeal.  Salaymeh,
2008 WL 4335090, at *2.




Section 152.201(a)(1) of the Family Code provides that a
Texas court has jurisdiction to make an initial child custody determination if
Texas is the home state of the child on the date of the commencement of the
proceeding or was the home state of the child within six months before the
commencement of the proceeding and the child is absent from Texas but a parent
or person acting as a parent continues to live in Texas.  Tex. Fam. Code Ann. ' 152.201(a)(1)
(Vernon 2002).  AHome state@ means the state
in which a child lived with a parent or a person acting as a parent for at
least six consecutive months immediately before the commencement of a child
custody proceeding.  Id. ' 152.102(7).  At
all times during this proceeding, the children=s parents lived in
Texas.  Thus, the central question is whether Texas was the children=s home state on
the date of, or within six months before, commencement of this proceeding.  See
In re Burk, 252 S.W.3d 736, 740 (Tex. App.CHouston [14th
Dist.] 2008, orig. proceeding [mand. denied]).
DFPS filed the third suit to terminate appellant=s parental rights
on September 15, 2006.  Appellant claims the children moved to Oklahoma a year
earlier, meaning Texas could not have been their home state, but this is not
supported by the record.  The children were born and lived in Texas until May
of 2006.  Their foster father moved to Oklahoma during the fall or winter of
2005.  However, the children and their foster mother continued to live in Texas
for several more months, and they visited Oklahoma on a monthly basis until May
2006 when the family obtained permission from DFPS to permanently move to
Oklahoma.  Appellant insists that the whole family actually moved together and
that the Texas residence was merely a fiction.  There is no evidence in the
record to support such a claim.  The only evidence shows that the foster mother
and the children maintained their house and possessions in Texas and lived in
Texas, with frequent visits to Oklahoma, until May 2006.  Such visits do not establish
that the children moved from Texas, thereby creating gaps in the six month home
state jurisdiction time frame.  See In re Schoeffel, 644 N.E.2d
827, 830 (Ill. App. Ct. 1994) (stating that brief interstate visits by child do
not defeat home state jurisdiction); In re Brown, 203 S.W.3d 888, 892B93 (Tex. App.CFort Worth 2006,
no pet.) (finding Missouri, not Texas, was child=s home state, despite
several short visits to Texas during six months before proceeding); cf.
Powell v. Stover, 165 S.W.3d 322, 323, 328 (Tex. 2005) (citing Schoeffel
and holding that ten month move out of state defeated home state jurisdiction
in Texas).  Thus, as of April 2006, the children had lived in Texas for at
least six continuous months, and because April is within six months before the
comncement of this proceeding in September 2006, Texas was the children=s home state, and
the trial court had subject matter jurisdiction.  We overrule appellant=s second issue.




B. 
Interlocutory Appeal
In his third issue, appellant claims the trial court did
not have jurisdiction to proceed with trial in February 2007 because the First
Court of Appeals still had appellate jurisdiction over the case at that time. 
The trial court entered an order extending temporary orders on September 28,
2006, naming DFPS as temporary managing conservator.  Appellant filed a notice
of appeal from this interlocutory order, and the appeal was sent to the First
Court of Appeals.  However, because appellant failed to perfect the appeal by
paying the filing fees or establishing indigency, on January 11, 2007 the First
Court issued a memorandum opinion dismissing appellant=s appeal.  See
Yost v. Brazoria County Children=s Protective Servs., No. 01‑06‑00907‑CV,
2007 WL 79400 (Tex. App.CHouston [1st Dist.] Jan. 11, 2007, no
pet.) (mem. op.).  Trial on the third suit to terminate appellant=s parental rights
was held on February 17, 2007, but the mandate from the First Court=s dismissal order
did not issue until July 18, 2007.  Appellant claims the trial court did not
have jurisdiction to conduct trial, rendering the final judgment void, because
when he appealed the trial court=s September 28,
2006 order to the First Court of Appeals, the trial court lost jurisdiction
over the cause during the pendency of the appeal, which he contends extends
until the appellate mandate is issued. 




Texas Rule of Appellate Procedure 29.5 provides that when,
as in this case, an appeal from an interlocutory order is pending, the trial
court retains jurisdiction of the case and may make further orders and may
proceed with a trial on the merits.  Thus, the mere pendency of the
interlocutory appeal did not deprive the trial court of jurisdiction to conduct
the trial.  Rule 29.5 further provides that the trial court must not make an
order that (1) is inconsistent with any appellate court temporary order or (2)
interferes with or impairs the jurisdiction of the appellate court or the
effectiveness of any relief sought or that may be granted on appeal.  The trial
court=s final judgment
is not inconsistent with any appellate court temporary orders, and it did not
prevent the appellate court from reviewing complaints made regarding the trial
court=s temporary
orders.  See Tanguy v. Laux, 259 S.W.3d 851, 855 (Tex. App.CHouston [1st
Dist.] 2008, no pet.); Ahmed v. Shimi Ventures, L.P., 99 S.W.3d 682, 690
(Tex. App.CHouston [1st Dist.] 2003, no pet.).  Therefore, the
trial court=s conducting a trial and entering a final judgment did
not interfere with or impair the appellate court=s jurisdiction or
effectiveness or relief sought, and, under Rule 29.5, the trial court retained jurisdiction
during the interlocutory appeal and properly proceeded to trial on the merits
prior to issuance of the mandate.[2] 
See Tanguy, 259 S.W.3d at 855; Ahmed, 99 S.W.3d at 690. 
Accordingly, we overrule appellant=s third issue.
III.  Family Code Section 263.401




In his first issue, appellant maintains the trial court
erred in reappointing DFPS as temporary managing conservator of the children
after DFPS filed the third termination suit because DFPS failed to satisfy the
legal requirements of section 263.401 of the Texas Family Code.  See Tex. Fam. Code Ann. _ 263.401 (Vernon
Supp. 2008).  When DFPS files a suit affecting the parent-child relationship,
section 263.401 allows a twelve month period in which to prosecute the suit,
with a single 180 day extension.  Id. _ 263.401(a), (b). 
If a final order is not rendered within this time frame, the suit must be
dismissed without prejudice.  Id. _ 263.401(a), (c).  Once a suit is
dismissed without prejudice, DFPS may refile the suit asserting the same
grounds for termination originally alleged.  See In re M.N.G., 147
S.W.3d 521, 528 (Tex. App.CFort Worth 2004, pet. denied); In re
Ruiz, 16 S.W.3d 921, 927 (Tex. App.CWaco 2000, orig.
proceeding).  However, DFPS cannot maintain temporary custody of the children
without alleging new facts to support the termination.  See In re M.N.G.,
147 S.W.3d at 528; In re L.J.S., 96 S.W.3d 692, 694 (Tex. App.CAmarillo 2003,
pet. denied); In re Ruiz, 16 S.W.3d at 927.  If a subsequent petition
alleges new facts to support the termination, DFPS can maintain temporary
custody.  See In re M.N.G., 147 S.W.3d at 528B29 (affirming
termination of parental rights in second suit based on new facts and
termination ground alleged in subsequent petition); In re L.J.S., 96
S.W.3d at 694 (noting that Awe and other courts have recognized that a
second suit can be initiated if new facts exist@).
The second termination suit was dismissed without prejudice
on September 14, 2006.  The next day, DFPS filed the third termination suit,
and the trial court signed an order reappointing DFPS as temporary managing
conservator of the children.  Appellant claims the trial court erred because
DFPS failed to allege new facts when it refiled the termination suit.  DFPS
argues that it did allege new facts because the second petition alleged that
appellant was incarcerated on charges of murdering A.F. while the third
petition alleged that appellant had been convicted of the murder and requested
termination on an additional ground based on this conviction.  See Tex. Fam. Code Ann. ' 161.001(1)(Q)
(Vernon Supp. 2008) (authorizing termination of parental rights in certain
circumstances involving parent=s conviction of offense).  We agree with
DFPS that these new facts and the additional ground for termination based on
these facts were sufficient to allow DFPS to refile and maintain temporary
custody of the children.  Appellant argues that nothing new that would justify
termination actually occurred in the single day between the dismissal of the second
suit and the refiling of the third suit.  However, we compare the allegations
in the petitions, and the allegations clearly changed in the third petition.  See
In re L.J.S., 96 S.W.3d at 694 (affirming termination of parental rights
based on subsequent suit, stating that new facts alleged in subsequent suit
arose after the first suit was filed).  Appellant emphasizes that the issue of
his responsibility for A.F.=s death was already before the trial court
in the second suit, but being convicted of her murder and sentenced to life
imprisonment is substantially different than only being accused.  Accordingly,
we conclude that the new allegations in the third termination suit were
sufficient to justify the trial court=s reappointment of
DFPS as temporary managing conservator, and we overrule appellant=s first issue.




IV.  Admission of Autopsy Photographs
In his fourth issue, appellant claims the trial court erred
in admitting autopsy photographs of A.F.  We review a trial court=s decision to
admit photographs for an abuse of discretion.  Gallo v. State, 239
S.W.3d 757, 762 (Tex. Crim. App. 2007).  We will not overturn such a decision
if it falls within the zone of reasonable agreement.  Rayford v. State,
125 S.W.3d 521, 529 (Tex. Crim. App. 2003).
At issue are seven of the nine autopsy photographs of A.F.
that the trial court admitted during the medical examiner=s testimony. 
Those photographs are in color and are printed on eight and a half by eleven
inch plain paper.  Five photographs show the state of A.F.=s body at the time
of her death, including the thinness of her limbs and overall body, her lack of
muscle tone, and extensive bruising on her head, face, arms, legs, and torso. 
The other two photographs depict removed internal organs that had been damaged
by physical abuse to her abdomen.  The medical examiner used these photographs
in his testimony to explain that A.F. was severely malnourished and had
suffered extensive and repeated instances of physical abuse, some of which
directly caused her death.




Appellant first contends that the photographs were
inadmissible because they are irrelevant.  Evidence is relevant if it has the
tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be
without the evidence.  Tex. R. Evid.
401.  Generally, photographs are admissible if oral testimony as to the matters
depicted in the photographs is also admissible.  Gallo, 239 S.W.3d at
762.  Appellant argues that the photographs are irrelevant because they do not
establish that he, as opposed to A.F.=s mother,
inflicted these injuries.  Even assuming the photographs are not relevant for
this purpose, they are relevant to show an ongoing pattern of mistreatment,
including severe physical abuse and malnutrition, and to help the jury to
understand the medical examiner=s testimony on these issues.  See In re
C.J.F., 134 S.W.3d 343, 356B57 (Tex. App.CAmarillo 2003,
pet. denied) (finding no abuse of discretion in admitting autopsy photographs
in parental rights termination case to demonstrate ongoing pattern of severe
abuse and to assist medical examiner in explaining this to jury); see also
Saldano v. State, 232 S.W.3d 77, 101 (Tex. Crim. App. 2007) (noting medical
examiner appropriately used autopsy photographs to fully explain victim=s injuries); Rayford,
125 S.W.3d at 530 (same).  Appellant asserts the photographs are not relevant
to show the extent of A.F.=s injuries because the medical examiner=s testimony had
already established this.  However, visual images of injuries are relevant, and
testimony regarding those injuries does not eliminate this relevance.  See
Gallo, 239 S.W.3d at 762 (AA visual image of the injuries appellant
inflicted on the victim is evidence that is relevant to the jury=s determination. 
The fact that the jury also heard testimony regarding the injuries depicted
does not reduce the relevance of the visual depiction.@); Chamberlain
v. State, 998 S.W.2d 230, 237 (Tex. Crim. App. 1999) (AWe reject the
premise that visual evidence accompanying oral testimony is cumulative of the
testimony or that it is of insignificant probative value.  Visual evidence
accompanying testimony is most persuasive and often gives the fact finder a
point of comparison against which to test the credibility of a witness and the
validity of his conclusions.@).  The trial court did not abuse its
discretion in determining that the autopsy photographs are relevant.
Appellant contends that even if the photographs are
relevant, the trial court erred in admitting them under Texas Rule of Evidence
403 because they are graphic and cumulative.  Rule 403 provides that relevant
evidence can be excluded if its probative value is substantially outweighed by
the danger of unfair prejudice, confusion of the issues, or misleading the jury
or by considerations such as needless presentation of cumulative evidence. 
Rule 403 favors the admission of relevant evidence and carries a presumption
that relevant evidence will be more probative than prejudicial.  Gallo,
239 S.W.3d at 762.  Factors to consider when evaluating whether the probative
value of photographs is substantially outweighed by the danger of unfair
prejudice include the number of photographs, their size, whether they are in
color, their gruesomeness, and whether the body is clothed.  Id.




Appellant complains that all of the photographs should have
been excluded under Rule 403 because they are needlessly cumulative of the
medical examiner=s testimony explaining A.F.=s injuries. 
However, as already discussed, these pictures were important to assisting the
jury in understanding the medical examiner=s testimony, and
visual evidence has significant probative value apart from testimonial evidence
on the same subject.  See Gallo, 239 S.W.3d at 762; Chamberlain,
998 S.W.2d at 237.  Appellant also asserts that all of the photographs are
cumulative of the documents admitted that show his conviction for murdering
A.F.  But the details of the type and severity of the abuse inflictedCwhich were not
included in the documents showing his convictionCare highly
probative for the jury=s assessment of the risk to the children
by maintaining contact with appellant.  See In re C.J.F., 134 S.W.3d at
356B57 (finding no
abuse of discretion in admitting autopsy photographs of dead child in
termination proceeding in part because they were probative regarding
endangerment of other child).  Appellant makes a final global argument about
the photographs; he complains that they could mislead the jury because there
was no evidence that he inflicted each and every injury inflicted but the jury
could have so believed based on the photographs.  The evidence showed that
appellant was convicted of inflicting sufficient injuries to kill A.F.  The
probative value of the photographs to demonstrate her physical condition at the
time of her death outweighs the small risk that the jury might be improperly influenced
by incorrectly concluding that appellant, rather than someone else,  inflicted
other injuries as well.  See Ramirez v. State, 815 S.W.2d 636, 647 (Tex.
Crim. App. 1991) (AAn abuse of discretion arises only when
the probative value of the photograph is small and its inflammatory potential
great.@).




Exhibit 46 depicts A.F.=s unclothed body
from her abdomen to her forehead and shows extensive bruising, emaciation, and
sunken eyes, which are shown partially open.  Appellant argues that this
photograph is unfairly prejudicial because it is graphic and needlessly
cumulative of other photographs of A.F.=s injuries.  Even
if this photograph may be disturbing, that alone does not render it
inadmissible.  See In re C.J.F. 134 S.W.3d at 356.  It does no more than
depict the reality of the abuse A.F. sufferedCabuse that lead to
her death, which appellant was convicted of causing.  See Rayford, 125
S.W.3d at 530 (AWhile the photos may be graphic, they
depict the realities of the crime committed.@); Chamberlain,
998 S.W.2d at 237 (AThe photographs are gruesome in that they
depict disagreeable realities, but they depict nothing more than the reality of
the brutal crime committed.  And it is precisely because they depict the
reality of this offense that they are powerful visual evidence . . . .@).  Some of the
bruises and emaciation shown in Exhibit 46 are visible in other exhibits, but
they are depicted from different angles and levels of closeness, and such
comparison can provide the jury with additional information about the
injuries.  See Bacey v. State, 990 S.W.2d 319, 326 (Tex. App.CTexarkana 1999,
pet. ref=d) (AWhen there are two
or more pictures that depict the same thing but from different perspectives,
the jury can gain information it might not otherwise have when viewing other
pictures from other perspectives.@).  Moreover, no
other exhibit more fully demonstrates the overall extent of A.F.=s injuries and
physical condition at the time of her death.  See Etheridge v. State,
903 S.W.2d 1, 21 (Tex. Crim. App. 1994) (finding no abuse of discretion in
admitting multiple autopsy photographs showing injuries at different angles,
including some close ups, to demonstrate the overall state of the body and to
highlight certain injuries); Bacey, 990 S.W.2d at 326 (concluding
photograph of murder victim showing body in its entirety not cumulative of
other photographs showing specific portions of body).  The photograph is not so
graphic as to encourage the jury to resolve the case on an emotional or other
improper basis.  See Saldano, 232 S.W.3d at 101 (finding that autopsy
photographs showing multiple gunshot wounds did not cause undue tendency for
jury to decide on emotional basis); Kreyssig v. State, 935 S.W.2d 886,
890 (Tex. App.CTexarkana 1996, pet. ref=d) (holding that
photographs of victim who had been submerged in river for several days not Aso appalling that
a juror of normal sensitivity, after viewing them, would encounter difficulty
in rationally deciding the critical issues of the case@).




Finally, appellant asserts that two photographs showing
A.F.=s stomach,
esophagus, small bowel, and liver, which had been removed and photographed away
from her body, are graphic and unfairly prejudicial.  That these organs were
cleaned and photographed separate from the body decreases their gruesomeness.  See
Salazar v. State, 38 S.W.3d 141, 151B52 (Tex. Crim.
App. 2001).  Further, the medical examiner used these photographs to
demonstrate the injuries to A.F.=s organsCinjuries that were
not visible from the outsideCand this evidence was quite probative to
explaining these injuries.  See Gallo, 239 S.W.3d at 763 (finding that
photographs of cracked ribs, underside of scalp, skull, and brain important to
show injuries not visible on body=s surface); Salazar,
38 S.W.3d at 152 (concluding that photographs of damaged internal organs highly
probative to demonstrate internal injuries).
A trial court abuses its discretion in admitting
photographs only if their probative value is small and the risk of inflaming
the jury is great.  See Ramirez, 815 S.W.2d at 647.  We cannot say the
trial court abused its discretion by concluding that the probative value of the
photographs in assisting the medical examiner to explain the cause of A.F.=s death and the
repeated, long-term, severe physical abuse and malnutrition she suffered was
not substantially outweighed by any risk of unfairly prejudicing the jury.  See
In re C.J.F., 134 S.W.3d at 356B57; see also
Rayford, 125 S.W.3d at 529B30; Salazar, 38 S.W.3d at 151B53.
For these reasons, we overrule appellant=s fourth issue.
V.  Failure to Join a Necessary Party




In his fifth issue, appellant claims that the termination
suit against him should be dismissed because, even though she had already
relinquished her parental rights, DFPS failed to serve B.F., the children=s mother, a
necessary party to the suit.  See Tex.
Fam. Code Ann. ' 102.009(a)(7) (Vernon Supp. 2008)
(providing that in suit affecting parent-child relationship, each parent as to
whom the parent‑child relationship has not been terminated must be served
as a necessary party unless process has been waived).  A party intending to
appeal an order in a suit affecting the parent-child relationship must file
with the trial court a statement of points on which the party intends to
appeal.  See Tex. Fam. Code Ann.
' 263.405(b)(2)
(Vernon Supp. 2008).  Any issue not included in a timely statement of appellate
points may not be raised on appeal.  In re T.T., 228 S.W.3d 312, 316B17 (Tex. App.CHouston [14th
Dist.] 2007, pet. denied).  Appellant did not raise the issue of failure to
serve a necessary party in his statement of points, and thus we will not
consider it.[3] 
We overrule appellant=s fifth issue.
Having overruled of appellant=s issues, we
affirm the trial court=s judgment.
 
 
/s/      Leslie B. Yates
Justice
 
 
 
 
Judgment rendered
and Opinion filed November 6, 2008.
Panel consists of
Justices Yates, Guzman, and Brown.
 




[1]  See Yost v. State, 222 S.W.3d 865 (Tex. App.CHouston [14th Dist.] 2007, pet. dism=d).


[2]  Appellant cites several cases for the proposition that a trial court
loses jurisdiction over the cause while the appeal is pending, but those cases
involve trial courts that changed or modified the final judgment after appeal
had been taken from that final judgment.  See, e.g., Robertson v.
Ranger Ins. Co., 689 S.W.2d 209, 210 (Tex. 1985) (holding trial court did
not have jurisdiction to enter consent judgment because appeal from final
judgment was still pending).  Such cases do not address a trial court=s jurisdiction to act while an
interlocutory appeal is pending and consequently are not on point.


[3]  Appellant also failed to include in his statement of
points the jurisdictional issues he raises in his second and third issues. 
Because these issues go to subject matter jurisdiction, we must nevertheless
consider them.  See In re J.B.W., 99 S.W.3d 218, 221 (Tex. App.CFort Worth 2003, pet. denied); see also  Salaymeh,
2008 WL 4335090, at *2 (stating that subject matter jurisdiction can be raised
for the first time on appeal).